The circumstances warrant defendants’ examination of appellant through the employee who inspected the apartment in question (CPLR 3101 [a] [4]; 3106 [d]), because the information sought relating to the employee’s qualification and training in the operation of the instrument used to test for the presence of lead paint is material and necessary to the defense and cannot be gleaned from appellant’s proffered records. Such examination is also appropriate since defendants, who transferred title to the property to the codefendants on the very day the inspection was conducted, never received notice of the administrative hearing conducted pursuant to appellant’s notice of violation, and therefore could not challenge the findings made thereat. Concur—Murphy, P. J., Rosenberger, Rubin and Williams, JJ.